UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6298



BRUCE WAYNE KOENIG,

                                              Plaintiff - Appellant,

          versus


J. JOSEPH CURRAN, JR., Attorney General of
Maryland,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, Chief District Judge.
(CA-00-36-JFM)


Submitted:   May 10, 2000               Decided:   September 18, 2000


Before NIEMEYER and WILLIAMS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Bruce Wayne Koenig, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Bruce Wayne Koenig appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 1999) complaint.    We

have reviewed the record and the district court’s opinion and find

no reversible error.     Accordingly, we affirm on the reasoning of

the district court. See Koenig v. Curran, No. CA-00-36-JFM (D. Md.

Jan. 10 and 28, 2000).    We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                           AFFIRMED




                                  2